DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the heating members”.  There is insufficient antecedent basis for this limitation in the claim.  Note claim 1, on which claim 6 depends, does not recite “heating members”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-13 (see below) of U.S. Patent No. 10939707. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in scope only by defining a broader “atomizing assembly” rather than the patented “heating assembly”.  It is noted that the instant specification does not disclose a difference between the instant claimed atomizing assembly and patented heating assembly.  As such, the term atomizing assembly is interpreted to mean heating assembly. 



1. An aerosol delivery device, comprising: a control body having an outer housing; an electrical energy source located within the housing; a control component operatively connected to the electrical energy source; an atomizing assembly operatively connected to the control component; and an aerosol source member that includes an aerosol generating component, wherein the atomizing assembly comprises a series of fixed elements, and wherein each element is independent and distinct and configured to atomize a segment of the aerosol source member, and wherein the series of fixed elements are located adjacent the aerosol source member.
US 10939707 claim 1. An aerosol delivery device, comprising: a control body having an outer housing; an electrical energy source located within the housing; a control component operatively connected to the electrical energy source; a heating assembly operatively connected to the control component; and an aerosol source member that includes an aerosol generating component configured to be positioned proximate the heating assembly, wherein the heating assembly comprises a series of heating members, wherein each heating member is independent and distinct and configured to heat a segment of the aerosol source member, wherein the heating assembly comprises a moveable jaw and a stationary jaw, wherein the heating members are located on the moveable jaw, and wherein the moveable jaw is configured to move between an open position, in which the moveable jaw is spaced from the stationary jaw and the heating members are not in contact with the aerosol source member, and a closed position, in which the series of heating members of the moveable jaw are in contact with the aerosol source member.
US 10939707 claim 5. The aerosol delivery device of claim 1, wherein the series of heating members comprises individual heating elements that are configured, in the closed position, to extend into the aerosol source member.


7. The aerosol delivery device of claim 1, wherein the atomizing assembly comprises a heating assembly, and wherein the series of fixed elements comprises a series of fixed heating elements (from US 10939707 claim 1).

8. The aerosol delivery device of claim 7, wherein the heating assembly comprises a moveable jaw and a stationary jaw, wherein the heating members are located on the moveable jaw, and wherein the moveable jaw is configured to move between an open position, in which the moveable jaw is spaced from the stationary jaw, and a closed position, in which the movable jaw is adjacent the stationary jaw. (from US 10939707 claim 1)

9. The aerosol delivery device of claim 8, wherein the moveable jaw is configured to be automatically moveable.
US 10939707 claim 7. The aerosol delivery device of claim 1, wherein the moveable jaw is configured to be automatically moveable.

10. The aerosol delivery device of claim 8, wherein the moveable jaw is configured to be manually moveable.
US 10939707 claim 8. The aerosol delivery device of claim 1, wherein the moveable jaw is configured to be manually moveable.

11. An aerosol delivery device, comprising: a control body having an outer housing; an electrical energy source located within the housing; a control component operatively connected to the electrical energy source; an atomizing assembly operatively connected to the control component; and an aerosol source member that includes an aerosol generating component configured to be positioned proximate the atomizing assembly, wherein the atomizing assembly comprises a series of individual elements, wherein each element is independent and distinct and configured to atomize a segment of the aerosol source member, wherein the atomizing assembly comprises two or more moveable jaws, wherein one or more of the elements is located on each moveable jaw, and wherein the moveable jaws are configured to move between an open position, in which the moveable jaws are spaced from each other, and a closed position, in which the moveable jaws are adjacent each other.
US 10939707 claim 9. An aerosol delivery device, comprising: a control body having an outer housing; an electrical energy source located within the housing; a control component operatively connected to the electrical energy source; a heating assembly operatively connected to the control component; and an aerosol source member that includes an aerosol generating component configured to be positioned proximate the heating assembly, wherein the heating assembly comprises a series of heating members, wherein each heating member is independent and distinct and configured to heat a segment of the aerosol source member, wherein the series of heating members comprises a series of individual heating elements, wherein the heating assembly comprises two or more moveable jaws, wherein one or more of the heating members are located on each moveable jaw, and wherein the moveable jaws are configured to move between an open position, in which the moveable jaws are spaced from each other and the heating members are not in contact with the aerosol source member, and a closed position, in which the series of heating elements of the respective moveable jaws are in contact with the aerosol source member.

12. The aerosol delivery device of claim 11, wherein the atomizing assembly comprises three moveable jaws, and wherein the elements of each moveable jaw have a staggered configuration with respect to another moveable jaw.
US 10939707 claim 10. The aerosol delivery device of claim 9, wherein the heating assembly comprises three moveable jaws, and wherein the heating elements of each moveable jaw have a staggered configuration with respect to another moveable jaw.

13. The aerosol delivery device of claim 11, wherein the individual elements of the atomizing assembly comprise individual heating elements, and wherein the heating elements are configured, in the closed position, to extend into the aerosol source member.
US 10939707 claim 11. The aerosol delivery device of claim 9, wherein the heating elements are configured, in the closed position, to extend into the aerosol source member.

14. The aerosol delivery device of claim 11, wherein the moveable jaws are configured to be automatically moveable.
US 10939707 claim 12. The aerosol delivery device of claim 9, wherein the moveable jaws are configured to be automatically moveable.

15. The aerosol delivery device of claim 11, wherein the moveable jaws are configured to be manually moveable.
US 10939707 claim 13. The aerosol delivery device of claim 9, wherein the moveable jaws are configured to be manually moveable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collett et al. (US 2014/0060554A1).

Collett discloses in reference to claim:
1. An aerosol delivery device 10, comprising: a control body having an outer Housing 150; an electrical energy source 40 located within the housing; a control component 20 operatively connected to the electrical energy source; a atomizing [heating] assembly 50 operatively connected to the control component; and an aerosol source member 600 that includes an aerosol generating component, wherein the atomizing [heating] assembly 50 comprises a series of fixed heating elements 50 that are located adjacent the aerosol source member. (See Figures 6-7) and wherein each heating member 50 is independent and distinct and configured to atomize [heat] a segment of the aerosol source member (See Figures 6-7) wherein the heating members are configured to be independently controllable.
.
2. The aerosol delivery device of claim 1, wherein the aerosol source member 600 comprises a removable cartridge (see Figure 7) and the aerosol generating component comprises a tobacco or tobacco-derived material.
3. The aerosol delivery device of claim 1, wherein the aerosol source member 600 comprises a removable cartridge 600 and the aerosol generating component 600 comprises a liquid aerosol precursor composition. See [0014]

A smoking article as disclosed herein further can comprise an aerosol precursor composition. In specific embodiments, the microheater can be operatively positioned within the smoking article to be substantially in contact with the aerosol precursor composition. Further, the aerosol precursor composition can be present in a variety of forms, such as being in the form of a liquid or gel at ambient conditions. If desired, the aerosol precursor composition alternatively can be in the form of a solid at ambient conditions. In specific embodiments, the aerosol precursor composition can be in the form of a gel that is coated on the microheater.

4. The aerosol delivery device of claim 3, wherein the cartridge defines a series of atomizer chambers See Figure 5, and wherein a separate wick extends through each atomizer chamber.

5. The aerosol delivery device of claim 4, wherein each of the fixed heating elements 50 is configured to be located proximate a corresponding atomizer chamber. See Figure 5-7

Providing a relatively large number of microheaters can be particularly beneficial when it is desired to separately heat two or more components of the aerosol precursor composition. Specifically, referring to FIG. 5, one heater well 610 can include one component of a precursor composition (e.g., a polyol), and a separate heater well can include a different component, such as a flavorant or a medicament. The device then can include controls adapted to activate the microheaters corresponding to the different components of the aerosol precursor composition according to different algorithms. For example, different microheaters may heat to different temperatures, heat for different lengths of time, or heat in a specific sequence. Further, specific microheaters can be automatically activated by the control components in response to activation of the device (e.g., upon activation of a pressure sensor indicating draw on the device), and other microheaters can be manually controlled (e.g., by a push-button). For example, one or more microheaters can be adapted for heating a specific flavorant (e.g., menthol), and the user of the device can use a manual control to only deliver the flavorant when desired. As can be seen from the foregoing, the utilization of multiple microheaters can provide for a great variety of customizations of the heating profiles of the device and customization of the aerosol composition that is delivered in individual puffs on the device.

7. The aerosol delivery device of claim 1, wherein the atomizing assembly comprises a heating assembly, and wherein the series of fixed elements comprises a series of fixed heating elements 50.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



tsc